1                                                              The Honorable Richard A. Jones
2
3
4
5
6
                            UNITED STATES DISTRICT COURT FOR THE
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                           NO. 2:20-CR-0020-RAJ
10
                                Plaintiff
11
                                                           ORDER GRANTING LEAVE
12
                                                           TO FILE SUR-REPLY
13                         v.

14     DALE DUPREE CASEY,

15                              Defendant.
16
17
             The Court, having reviewed the United States’ Motion for Leave to File a Sur-
18
     Reply, enters the following order:
19
             IT IS HEREBY ORDERED that the Motion (Dkt. #28) is GRANTED. The
20
     United States is granted permission to file a sur-reply not to exceed two pages, limited to
21
     the issues identified in the United States’ motion.
22
             DATED this 27th day of March, 2020.
23
24                                                     A
25                                                     The Honorable Richard A. Jones
26                                                     United States District Judge

27
28


      Order Granting Leave to File Sur-Reply                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      United States v. Casey / 2:20-CR-00020-RAJ - 1                       SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
